Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/18/2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert J. Goodell, Ph.D. Reg. No. 41,040 on 12/08/2021.

The application has been amended as follows:

1.  (Currently Amended) An inspection jig, comprising:
a flexible substrate having a contact portion configured to be brought into contact with an inspection object;
a block disposed on an opposite side of the contact portion of the flexible substrate, the block having a main surface in contact with the flexible substrate and being configured to urge the contact portion toward the inspection object;

a first pin fixed to the pressing member, wherein: the block has a first positioning hole being a through hole opened in a substantially center portion of an opposite surface of the main surface,
the first pin is inserted into the first positioning hole,
a large diameter portion and a small diameter portion are provided in an inner peripheral side of the first positioning hole,
a diameter of the small diameter portion is smaller than a diameter of the large diameter portion, the large diameter portion is formed so as not to contact the first pin when the block is not inclined, [[and]]
the block is configured to be inclined with the first pin as a fulcrum,
the block has a second positioning hole opened at a position away from a center portion of the opposite surface,  a second pin is fixed to the pressing member, the second pin is inserted into the second positioning hole, and 
the second positioning hole is an elongated hole in which a width in a first direction connecting the first pin and the second pin is longer than a width in a second direction orthogonal to the first direction.
3.  (Canceled)  
4.  (Canceled)

8. (Currently Amended) An inspection jig, comprising:

a block disposed on an opposite side of the contact portion of the flexible substrate, the block having a main surface in contact with the flexible substrate, and being configured to urge the contact portion toward the inspection object;
a pressing member disposed on an opposite side of the main surface of the block; and
a first pin fixed to the pressing member, wherein:
the block has a first positioning hole opened in a substantially center portion of an opposite surface of the main surface,
the first pin is inserted into the first positioning hole,
a large diameter portion and a small diameter portion are provided in an inner peripheral side of the first positioning hole,
a diameter of the small diameter portion is smaller than a diameter of the large diameter portion,
the large diameter portion is formed so as not to contact the first pin when the block is not inclined, 
the first pin is fitted into the small diameter portion, 
the block is configured to be inclined with the first pin as a fulcrum,
the block has a second positioning hole opened at a position away from a center portion of the opposite surface,
a second pin is fixed to the pressing member, 
the second pin is inserted into the second positioning hole, and
the second positioning hole is an elongated hole in which a width in a first direction connecting the first pin and the second pin is longer than a width in a second direction orthogonal to the first direction.

10.	(Canceled)
11.	(Canceled) 

Claim Status
3	Claims 1-2, 5-9, and 12-19 are pending.

Allowable Subject Matter
4	Claims 1-2, 5-9, and 12-19 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest an inspection jig, comprising:
the block is configured to be inclined with the first pin as a fulcrum,
the block has a second positioning hole opened at a position away from a center portion of the opposite surface,  a second pin is fixed to the pressing member, the second pin is inserted into the second positioning hole, and 
the second positioning hole is an elongated hole in which a width in a first direction connecting the first pin and the second pin is longer than a width in a second direction orthogonal to the first direction.” in combination with all the other elements of claim 1.  

Claims 2 and 5-7 are also allowed as they further limit claim 1.
Regarding claim 8 the prior art or record taken alone or in combination fail to teach or suggest an inspection jig, comprising:
the block is configured to be inclined with the first pin as a fulcrum,
the block has a second positioning hole opened at a position away from a center portion of the opposite surface,
a second pin is fixed to the pressing member, 
the second pin is inserted into the second positioning hole, and
the second positioning hole is an elongated hole in which a width in a first direction connecting the first pin and the second pin is longer than a width in a second direction orthogonal to the first direction “ in combination with all the other elements of claim 8.  
	Claims 9 and 12-14 are also allowed as they further limit claim 8.
Regarding claim 15 the prior art or record taken alone or in combination fail to teach or suggest an inspection jig, comprising:
the block has a second positioning hole opened at a position away from a center portion of the opposite surface,
a second pin is fixed to the pressing member, 
the second pin is inserted into the second positioning hole, and
the second positioning hole is an elongated hole in which a width in a first direction connecting the first pin and the second pin is longer than a width in a second direction orthogonal to the first direction “In combination with all the other elements of claim 15.  
Claims 16-19 are also allowed as they further limit claim 15.

5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868